Citation Nr: 0829960	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
degenerative disc disease of the cervical spine.

2. Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969 and from May 1971 to August 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 Decision Review Officer (DRO) 
rating decision by the Seattle, Washington Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
reopened a previously denied claim of entitlement to service 
connection for degenerative disc disease of the cervical 
spine and denied the claim.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in July 2008; a transcript of that hearing 
is of record. 

In July and August 2008, the veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  Waivers of RO jurisdiction for this 
evidence were received in written statements dated in July 
and August 2008 that are included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2007).

The issue of service connection for a cervical spine disorder 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a February 2002 rating decision, the RO denied the 
veteran's claim for service connection for a cervical spine 
disorder; the veteran undertook a timely appeal; however, he 
withdrew the appeal prior to a decision by the Board.  Thus, 
the February 2002 rating action is the last final decision on 
this issue.

3.  Some of the new evidence associated with the claims file 
since the February 2002 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a cervical spine disorder.


CONCLUSION OF LAW

1.  The February 2002 RO rating decision that denied the 
veteran's claim for service connection for a cervical spine 
disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's February 2002 denial 
is new and material, the criteria for reopening the veteran's 
claim for service connection for a cervical spine disorder 
are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in March 2005.  Because of the favorable 
outcome in this appeal of the new and material issue, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving new and 
material evidence is harmless error.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim. The Board has a responsibility to consider 
whether it is proper for a claim to be reopened, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 
1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

Factual Background and Analysis

A rating action in February 2002 denied service connection 
for a cervical spine disorder.  The veteran filed a timely 
appeal to this determination; however, before the case was 
certified to the Board, the veteran withdrew that issue from 
appellate consideration (see letter from veteran dated 
December 2, 2004).

The pertinent evidence of record at the time of the February 
2002 rating action consisted of service treatment records, VA 
medical records, and the veteran's written statements.  Based 
on the evidence of record, the RO concluded that service 
treatment records showed no complaints or findings regarding 
the neck, and it was not until a VA medical examination in 
2001, that you stated any cervical spine complaints.  The RO 
concluded that there was no evidence of an injury to the neck 
in service, or as a result of an injury sustained in service.

The veteran requested that his claim for service connection 
for a cervical spine disorder be reopened in correspondence 
received in February 2005.

The evidence submitted since the February 2002 determination 
consists of the veteran's written statements, VA medical and 
examination records, private medical records, statements from 
friends of the veteran and testimony presented at hearing 
conducted in May 2003 and July 2008.  Within these records 
are statements from private physicians opining that there is 
a nexus between the veteran's neck problems, and his service-
connected lumbar spine and right shoulder disorders, as well 
as a April 2005 statement from a VA fee-basis examination 
relating the neck disorder to disabilities incurred in 
service.  This evidence is neither cumulative nor redundant 
and raises a reasonable possibility of substantiating the 
claim.  Therefore, the claim must be reopened and re-
adjudicated on the merits.


ORDER

New and material evidence having been submitted, motion to 
reopen the claim for entitlement to service connection for a 
cervical spine disorder is allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

The veteran contends that he currently suffers from a 
cervical spine disability as a result of events during his 
active military service, and in the alternative, contends 
that his cervical spine disability is secondary to his 
service-connected right shoulder and lumbosacral spine 
disabilities.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

Various medical opinions have been provided regarding the 
relationship of the veteran's neck disorder to his other 
service-connected disabilities.  The last VA examination to 
assess the veteran's claimed cervical spine disability was in 
December 2004.  Therefore, the AMC/RO should schedule the 
veteran for a VA medical examination to determine whether the 
veteran's claimed cervical spine disability is related to his 
military service or is a result of, or aggravated by his 
service-connected right shoulder or lumbosacral spine 
disorders.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for a cervical spine 
disorder since 2004.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his claimed 
cervical spine disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Following review of the claims folder and 
an examination of the veteran, the 
examiner should specifically identify 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the veteran's claimed cervical spine 
disability is related to his military 
service or is a result of, or aggravated 
by his service-connected right shoulder 
or lumbosacral spine disorders.  
Sustainable reasons and bases are to be 
provided for any opinion rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the issue of 
whether new and material evidence was 
received to reopen a claim for 
entitlement to service connection for 
degenerative disc disease of the cervical 
spine on either a direct or secondary 
basis.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case to the appellant 
and his representative that shows 
consideration of all additional pertinent 
evidence.  The appellant and his 
representative should be given an 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


